VAN ORSDEE, Associate Justice.
This case involves the same property as in Smith Co. v. Verzi et al. (No. 3910) - App. D. C. -, 290 Fed. 338, this day decided on appeal from the rent commission of the District of Columbia.
Appellants, owners of the property in question, filed a bill in equity in the Supreme Court of the District of Columbia, seeking an injunction to restrain defendants and the rent commission from enforcing or attempting to enforce the order of the rent commission of April 22, 1922, from which the appeal in the above case was taken; and that defendants, tenants, and each of them be enjoined from paying rent at the reduced rate fixed by the rent commission in said order. From a decree sustaining a motion to dismiss the bill, this appeal was taken.
Inasmuch as the relief sought by injunction has been accorded plaintiffs on the appeal from the order of the rent commission, and since a complete and adequate remedy was furnished plaintiffs by appeal, further consideration of this case is unnecessary.
The decree is affirmed, with-costs.